Citation Nr: 0946463	
Decision Date: 12/08/09    Archive Date: 12/18/09

DOCKET NO.  06-33 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for hepatitis C.


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The Veteran served on active duty from February 1976 to 
November 1984.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2005 rating decision issued in 
December 2005 in which the RO denied the Veteran's claim for 
service connection.  The Veteran perfected an appeal to the 
denial of his claim.

The Veteran was scheduled for a Central Office hearing to be 
held on September 16, 2009; however, he withdrew his request 
in a facsimile dated September 9, 2009.  See 38 C.F.R. § 
20.704(e) (2009).

Under VA regulation, agents and attorneys who commence 
representation on or after June 23, 2008, must file an 
application for accreditation with VA's Office of General 
Counsel (OGC) and receive notice of accreditation before 
providing representation.  See 73 Fed. Reg. 29,852-01 (May 
22, 2008).  The Veteran was informed that VA records reflect 
that the private attorney he had authorized to represent him 
had not been accredited to represent claimants before VA 
under the new regulations.  The Board therefore cannot 
recognize her as the Veteran's representative.  See 38 C.F.R. 
§ 14.629 (2009).  In an October 2009 letter, the Board 
notified the Veteran notified of his various options and 
that, if no response was received within 30 days of the date 
of the letter, the Board would assume that the Veteran wished 
to represent himself.  Since no response was received during 
the stipulated period, the Board assumes that the Veteran 
wishes to represent himself and will proceed with review of 
the appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action, on his part, is required.


REMAND

The Board's review of the claims file reveals that additional 
action is warranted on the claim on appeal.

Here, the Board's review reveals that there are possible 
outstanding VA medical records that may bear on the Veteran's 
claim.  On his December 2004 VA Form 21-526, the Veteran 
indicated that he was diagnosed with hepatitis C at the 
Philadelphia VA Medical Center in 1984 and recent VA 
treatment records show that the Veteran has given a 20-year 
history of cocaine abuse.  However, the first VA medical 
records associated with the claims file are dated in July 
1999 and the most recent are dated January 12, 2005 from the 
Philadelphia VAMC and dated May 31, 2005 from the Coatesville 
VA Outpatient Clinic.  The Board emphasizes that records 
generated by VA facilities that may have an impact on the 
adjudication of a claim are considered constructively in the 
possession of VA adjudicators during the consideration of a 
claim, regardless of whether those records are physically on 
file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, VA 
must obtain all outstanding pertinent VA medical records, 
following the current procedures prescribed in 38 C.F.R. § 
3.159 (2009) as regards requests for records from Federal 
facilities.  

Similarly, when VA is put on notice of the existence of 
private medical records, VA must attempt to obtain those 
records before proceeding with the appeal.  See Lind v. 
Principi, 3 Vet. App. 493, 494 (1992); Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).  In this regard, the Board 
notes that, during a May 2005 VA examination, the Veteran 
gave a history of a blood transfusion which he asserts was 
administered at the University of Medicine and Dentistry of 
New Jersey Hospital, following a gunshot wound (GSW) to the 
chest sustained during a mugging on May 30, 1981 in Newark, 
New Jersey while he was in the Marines.  In August 2007, that 
facility responded that they had no record of the Veteran 
ever being treated there.  Even so the Veteran has adamantly 
maintained that he was treated there.  Service treatment 
records confirm that the Veteran received a GSW to the chest 
on May 30, 1981, that he was hospitalized until June 13, 
1981, and that he was treated with a chest tube for 
hemopneumothorax.  In a March 2008 response to another 
request for records, the University of Medicine and Dentistry 
of New Jersey Hospital in Newark indicated that more 
information was needed.  In particular, VA needed to supply 
the Veteran's Social Security Number, his correct date of 
birth, any bill, and a HIPPA authorization for release of 
information signed by the Veteran.  In February and March 
2008, the Veteran was asked to provide a signed authorization 
for release of information.  In a March 2008 response, the 
Veteran indicated that he was in the process of seeking to 
obtain records of his treatment at the University of Medicine 
and Dentistry of New Jersey Hospital in Newark, New Jersey.  
However, to date, the Veteran has neither submitted a signed 
HIPPA authorization to obtain such records nor has he 
provided the records.  In light of the Veteran's contention, 
the Board will give him another chance to sign an 
authorization and/or to provide copies of the New Jersey 
hospital records. 

In conjunction with his claim, as noted above, the Veteran 
was afforded a VA examination in May 2005.  In the 
examination report, the VA examiner indicated that he could 
not come to a conclusion as to whether or not the Veteran 
obtained hepatitis C from an alleged blood transfusion in the 
absence of documentation.  As this examination was provided 
prior to the receipt of the Veteran's service treatment 
records and in light of the fact that additional medical 
records are being sought to ascertain whether any alleged 
blood transfusion was administered by the private hospital 
identified by the Veteran, the Board finds that, following 
receipt of additional records, he should be scheduled for 
another examination to obtain a nexus opinion taking into 
consideration the Veteran's service treatment records and any 
other records obtained on remand. 

The Veteran is hereby notified that failure to report to the 
scheduled examination, without good cause, may result in a 
denial of his claim.  See 38 C.F.R. § 3.655(b) (2009).  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and death of an 
immediate family member.  
 
Accordingly, the case is REMANDED for the following action:

1.  Obtain from the Philadelphia VAMC all 
outstanding pertinent records of 
evaluation and/or treatment of the 
Veteran since January 12, 2005, and from 
the Coatesville VA Outpatient Clinic 
since May 31, 2005.  All records and/or 
responses received should be associated 
with the claims file. 

2.  Send the Veteran a letter asking him 
to submit copies of any records of 
treatment for a GSW to the chest in 1981 
at the University of Medicine and 
Dentistry of New Jersey Hospital in 
Newark, New Jersey.  Alternatively, 
specifically request that the Veteran 
provide authorization to enable VA to 
obtain all outstanding pertinent records 
from the University of Medicine and 
Dentistry of New Jersey Hospital in 
Newark, New Jersey from May 30, 1981 
through June 13, 1981.  The letter should 
also clearly explain to the Veteran that 
he has a full one-year period to respond 
(although VA may decide the claim within 
the one-year period).

3.  If the Veteran responds, assist him 
in obtaining any additional evidence 
identified by following the current 
procedures set forth in 38 C.F.R. § 
3.159.  All records and responses 
received should be associated with the 
claims file.  If any records sought are 
not obtained, notify the Veteran of the 
records that were not obtained, explain 
the efforts taken to obtain them, and 
describe further action to be taken.

4.  After all available records and/or 
responses from each contacted entity are 
associated with the claims file, or the 
time period for the Veteran's response 
has expired, arrange for the Veteran to 
undergo VA examination for the purpose of 
determining the etiology of the Veteran's 
hepatitis C.  The entire claims file, to 
include a copy of this REMAND, must be 
made available to the examiner, and the 
examination report should include 
discussion of the Veteran's documented 
medical history and assertions.  All 
indicated tests and studies should be 
accomplished (with all results made 
available to the requesting examiner 
prior to the completion of his or her 
report), and all clinical findings should 
be reported in detail.

After examining the Veteran and reviewing 
the records contained in the claims file, 
the examiner is requested to offer an 
opinion as to whether it is at least as 
likely as not (50 percent or greater 
probability) that the Veteran's hepatitis 
C: (a) had its onset during the Veteran's 
military service; or (b) is otherwise 
medically related to service, to include 
due to any blood transfusion and/or 
tattoos received while in the Marines.  
In rendering the opinion, the examiner 
should discuss the May 2005 VA examiner's 
opinion and whether the Veteran's 
hepatitis C is likely due to the use of 
drugs, including IV drug abuse, during or 
after service.

The examiner should include in the report 
the rationale for any opinion expressed 
and include a discussion of the known 
risk factors for hepatitis C confirmed or 
supported by the record as associated 
with the Veteran's history.  If the 
examiner determines that it is not 
feasible to respond to any of the 
inquiries above, the examiner should 
explain why it is not feasible to 
respond.

5.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, 
readjudicate the Veteran's claim.  If any 
benefit sought on appeal remains denied, 
furnish to the Veteran an appropriate 
supplemental statement of the case, and 
afford him the appropriate time period 
for response before the claims file is 
returned to the Board for further 
appellate consideration.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


